Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 1 of 26 PageID #: 257



                                IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF NEW YORK




   SEOUL SEMICONDUCTOR CO., LTD., a
   Korean corporation,                                      COMPLAINT FOR
   SEOUL VIOSYS CO., LTD., a Korean                         PATENT INFRINGEMENT
   corporation,
                                                            Case No. ____________
                   Plaintiff,
                                                            JURY TRIAL DEMANDED
             v.

   SATCO PRODUCTS, INC.,

                   Defendant.




        Plaintiffs Seoul Semiconductor Co., Ltd. (“Seoul Semiconductor”) and Seoul Viosys Co.,

 Ltd. (“Seoul Viosys”), (collectively “Plaintiffs”) for their Complaint against Defendant Satco

 Products, Inc. (“Satco”) allege as follows:

                                         INTRODUCTION

        1.          Plaintiffs bring this patent infringement action to protect their valuable patented

 technology relating to light-emitting diode (LEDs) and LED lighting. An LED is a semiconductor

 device that converts electrical energy into light. LEDs have many advantages over conventional

 light sources, including lower energy consumption, longer lifetime, and smaller size.

        2.          Seoul Semiconductor was founded in 1992 with around 30 employees in a small

 space of a commercial building in Bongchen-dong, Seoul. From those 30 employees, Seoul

 Semiconductor grew into one of the largest manufacturers of LEDs in the world. Seoul Viosys is

 also a leading company in the LED industry and an affiliate company of Seoul Semiconductor.




                                                  1
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 2 of 26 PageID #: 258



          3.        Seoul Semiconductor’s success is in large part due to its significant investment

 in innovation and respect for intellectual property. Seoul Semiconductor has invested in research

 and development (“R&D”) for the last two decades. Seoul Semiconductor invests over 10% of

 sales revenue into R&D and owns one of the largest LED patent portfolios in the world, which

 includes more than 10,000 patents worldwide.

                                          THE PARTIES

          4.        Plaintiff Seoul Semiconductor is a company organized and existing under the

 laws of the Republic of Korea, with its principal place of business at 1B-25, 727, Wonsi-dong,

 Danwon-gu, Ansan-city, Gyeonggi-do, Korea 425-851.

          5.        Plaintiff Seoul Viosys is a company organized and existing under the laws of

 the Republic of Korea, with its principal place of business at 65-16, Sandan-ro 163 beon-gil,

 Danwon-gu, Ansan-city, Gyeonggi-do, Korea 425-851.

          6.        On information and belief, Satco is a company organized and existing under

 the laws of the State of New York with its principal place of business located at 110 Heartland

 Blvd., Brentwood, New York 11717.

          7.        On information and belief, Satco is in the business of offering for sale, selling

 and distributing lighting products including light products based on light-emitting diode (LED)

 technology.

          8.        Satco sells S9152, which is a LED lamp. An image of the S9152 is provided

 below.




                                                  2
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 3 of 26 PageID #: 259




          9.        Satco sells S9542, which is a LED lamp. An image of the S9542 is provided

 below.




                                 JURISDICTION AND VENUE

          10.       This is an action for patent infringement, under the Patent Laws of the United

 States of America, 35 U.S.C. §271 et seq. This Court has subject matter jurisdiction under 28 U.S.C.

 §§ 1331 and 1338(a).




                                                  3
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 4 of 26 PageID #: 260



        11.          This Court has personal jurisdiction over Satco because, among other things,

 Satco is a New York corporation, has its principal place of business in New York, and conducts

 business in the Eastern District of New York.

        12.          Venue is proper within this judicial district under 28 U.S.C. § 1400 because

 Satco resides in this judicial district and/or Satco has committed acts of infringement in this judicial

 district and has a regular and established place of business within this judicial district.

                                      THE PATENTS IN SUIT

        13.          On May 29, 2012, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 8,188,489 (“the ’489 Patent”), entitled “Light Emitting Diode for

 AC Operation” to Lee et al. Seoul Viosys is the owner by assignment of the ’489 Patent. A true

 and correct copy of the ’489 Patent is attached hereto as Exhibit 1.

        14.          On September 28, 2010, the United States Patent and Trademark Office duly

 and legally issued U.S. Patent No. 7,804,098 (“the ’098 Patent”), entitled “Light Emitting Element

 With a Plurality of Cells Bonded, Method of Manufacturing the Same, and Light Emitting Device

 Using the Same” to Lee et al. Seoul Viosys is the owner by assignment of the ’098 Patent. A true

 and correct copy of the ’098 Patent is attached hereto as Exhibit 2.

        15.          On January 12, 2010, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 7,646,031 (“the ’031 Patent”), entitled “Light Emitting Device

 having Light Emitting Elements” to Sakai et al. Seoul Semiconductor is the owner by assignment

 of the ’031 Patent. A true and correct copy of the ’031 Patent is attached hereto as Exhibit 3.

        16.          On December 2, 2014, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 8,901,575 (“the ’575 Patent”), entitled “AC Light Emitting Diode

 and Method For Fabricating the Same” to Lee. Seoul Viosys is the owner by assignment of the

 ’575 Patent. A true and correct copy of the ’575 Patent is attached hereto as Exhibit 4.


                                                    4
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 5 of 26 PageID #: 261



        17.         On October 30, 2012, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 8,299,476 (“the ’476 Patent”), entitled “Light Emitting Diode

 Having Light Emitting Cell with Different Size and Light Emitting Device Thereof” to Lee et al.

 Seoul Viosys is the owner by assignment of the ’476 Patent. A true and correct copy of the ’476

 Patent is attached hereto as Exhibit 5.

        18.         On August 3, 2010, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 7,768,020 (“the ’020 Patent”), entitled “AC Light Emitting Diode”

 to Kim et al. Seoul Viosys is the owner by assignment of the ’020 Patent. A true and correct copy

 of the ’020 Patent is attached hereto as Exhibit 6.

        19.         On March 25, 2014, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 8,680,533 (“the ’533 Patent”), entitled “Light-Emitting Device

 Having Light-Emitting Elements with a Shared Electrode” to Sakai et al. Seoul Semiconductor is

 the owner by assignment of the ’533 Patent. A true and correct copy of the ’533 Patent is attached

 hereto as Exhibit 7.

        20.         On May 31, 2011, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 7,951,626 (“the ’626 Patent”), entitled “Light Emitting Device and

 Method of Manufacturing the Same” to Lee et al. Seoul Viosys is the owner by assignment of the

 ’626 Patent. A true and correct copy of the ’626 Patent is attached hereto as Exhibit 8.

        21.         On February 23, 2016, by the United States Patent and Trademark Office duly

 and legally issued U.S. Patent No. 9,269,868 (“the ’868 Patent”), entitled “Semiconductor Light

 Emitting Element and Method for Manufacturing Semiconductor Light Emitting Element” to

 Kushibe et al. Seoul Semiconductor is the owner by assignment of the ’868 Patent. A true and

 correct copy of the 868 Patent is attached hereto as Exhibit 9.




                                                  5
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 6 of 26 PageID #: 262



                                             COUNT I
                           INFRINGEMENT OF THE ’489 PATENT
                                      EXAMPLE CLAIMS 1

        22.         Satco has infringed and continues to infringe one or more claims of the ’489

 Patent, including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a), at least by

 without authority making, using, offering to sell, and/or selling the S9152 LED lamp within the

 United States or importing the S9152 LED lamp into the United States.

        23.         The S9152 LED lamp includes a light emitting diode. A microscope image of

 an example light emitting diode is reproduced below.




        24.         As shown in the image above, the light emitting diode includes a plurality of

 light emitting cells. In addition, the scanning electron microscope image below, which was created

 after processing with a focused ion beam, shows portions of a pair of adjacent light emitting cells

 arranged on a patterned substrate.




                                                 6
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 7 of 26 PageID #: 263



        25.         In order to separately assess the operation of an example light emitting diode

 during the forward and reverse cycles of an Alternating Current (AC), the below images were

 created. The first image was created during the application of a Direct Current (DC) in a first

 direction to indicate the portions of the light emitting diode that emit light. The second image was

 created during the application of a Direct Current (DC) in the opposite direction to indicate the

 portions of the light emitting diode that emit light. In both images, the units emitting light appear

 yellow-red and those that are not emitting light appear light green-sky blue.




        26.         The above images indicate the presence of at least four half-wave light emitting

 units each comprising at least one light emitting cell. That there are at least four half-wave light

 emitting units is indicated by the units that are colored yellow-red in only one of the two images.

 Those units comprise light emitting cells that can emit light only during one direction of an AC

 cycle. And, for each of the at least four half-wave light emitting units, the gold lines in the above

 microscope image indicate the presence pairs of terminals arranged at the ends of those units.




                                                  7
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 8 of 26 PageID #: 264



        27.          The above images indicate the presence of at least two full-wave light emitting

 units each comprising at least one light emitting cell. That there are at least two full-wave light

 emitting units is indicated by the units that are colored yellow-red in both of the images. Those

 units comprise light emitting cells that can emit light during both directions of an AC cycle. And,

 for each of the at least two full-wave light emitting units, the gold lines in the above microscope

 images indicate the presence of pairs of terminals arranged at the ends of those units.

        28.          The gold lines in the above microscope images also indicate how the terminals

 of the light emitting cells are electrically connected. Taking the left-topmost full-wave light

 emitting unit as an example, the terminals (gold lines) are shown electrically connected to the

 terminals (gold lines) of four half-wave light emitting units, two to the top and two to the bottom

 of that full-wave light emitting unit.

        29.          Finally, the leftmost-middle light emitting half-wave unit in the microscope

 image is shown connected in series between full-wave light emitting units located above and below

 thereof. And the second from the left middle light emitting half-wave unit in the microscope image

 is shown connected in series between the full-wave light emitting units.

        30.          Satco’s infringement has caused and is continuing to cause damage and

 irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

 unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

 inadequate.

        31.          Plaintiffs are entitled to injunctive relief and damages in accordance with 35

 U.S.C. §§ 271, 281, 283, and 284.




                                                  8
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 9 of 26 PageID #: 265



                                            COUNT II
                           INFRINGEMENT OF THE ’098 PATENT
                                      EXAMPLE CLAIMS 1

        32.         Satco has infringed and continues to infringe one or more claims of the ’098

 Patent, including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a), at least by

 without authority making, using, offering to sell, and/or selling the S9152 LED lamp within the

 United States or importing the S9152 LED lamp into the United States.

        33.         The S9152 LED lamp includes a light emitting element. A microscope image

 of an example light emitting element is reproduced below.




        34.         As shown in the image above, the light emitting element includes a plurality of

 light emitting cells. In addition, the scanning electron microscope image below, which was created

 after processing with a focused ion beam, shows portions of a pair of adjacent light emitting cells

 arranged on a patterned substrate.




                                                 9
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 10 of 26 PageID #: 266



         35.         In order to analyze the structure of the light emitting cells, a tunneling electron

  microscope image (reproduced below) was created. This image shows in relevant part from bottom

  to top an N-type semiconductor layer, a multi-quantum well active layer, and a P-type

  semiconductor layer.




         36.         In order to separately assess the operation of an example light emitting diode

  during the forward and reverse cycles of an Alternating Current (AC), the below images were

  created. The first image was created during the application of a Direct Current (DC) in a first

  direction to indicate the portions of the light emitting diode that emit light. The second image was

  created during the application of a Direct Current (DC) in the opposite direction to indicate the

  portions of the light emitting diode that emit light. In both images, the units emitting light appear

  yellow-red and those that are not emitting light appear green-sky blue.




                                                   10
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 11 of 26 PageID #: 267




         37.         As indicated in the above images, a block of cells are shown emitting light

  under both forward bias and reverse bias. Those cells appear yellow-red in both images.

         38.         The above images also a block of cells that emit light only under forward bias

  or reverse bias. Those cells appear yellow-red in one of the images and green-sky blue in the other.

         39.         Satco’s infringement has caused and is continuing to cause damage and

  irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

  unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

  inadequate.

         40.         Plaintiffs are entitled to injunctive relief and damages in accordance with 35

  U.S.C. §§ 271, 281, 283, and 284.




                                                  11
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 12 of 26 PageID #: 268



                                             COUNT III
                            INFRINGEMENT OF THE ’031 PATENT
                                      EXAMPLE CLAIMS 1

         41.         Satco has infringed and continues to infringe one or more claims of the ’031

  Patent, including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a), at least by

  without authority making, using, offering to sell, and/or selling the S9152 LED lamp within the

  United States or importing the S9152 LED lamp into the United States.

         42.         The S9152 LED lamp includes a light emitting device. A microscope image of

  an example light emitting device is reproduced below.




         43.         As shown in the image above, the light emitting device includes a plurality of

  light emitting elements. In addition, the scanning electron microscope image below, which was

  created after processing with a focused ion beam, shows portions of a pair of adjacent Gallium-

  Nitride-based light emitting elements arranged on a patterned insulating substrate.




                                                  12
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 13 of 26 PageID #: 269



          44.         The below images were created respectively by applying a Direct Current (DC)

  in a first direction and by applying a Direct Current (DC) in the opposite direction. In both images,

  the units emitting light appear yellow-red and those that are not emitting light appear green-sky

  blue. The gold lines of the microscope image indicate the terminals for the light emitting elements.




          45.         By following the pattern of light emitting cells that are emitting light in, for

  example, the left image above, a current path comprising at least three parts extending between

  from the left side of the device and the right side of the device can be seen starting in the upper

  left of the light emitting device.

          46.         Satco’s infringement has caused and is continuing to cause damage and

  irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

  unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

  inadequate.

          47.         Plaintiffs are entitled to injunctive relief and damages in accordance with 35

  U.S.C. §§ 271, 281, 283, and 284.


                                                   13
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 14 of 26 PageID #: 270



                                             COUNT IV
                            INFRINGEMENT OF THE ’575 PATENT
                                       EXAMPLE CLAIMS 13

         48.         Satco has infringed and continues to infringe one or more claims of the ’575

  Patent, including but not limited to exemplary claim 13, pursuant to 35 U.S.C. § 271(a), at least

  by without authority making, using, offering to sell, and/or selling the S9152 LED lamp within the

  United States or importing the S9152 LED lamp into the United States.

         49.         The S9152 LED lamp includes a light emitting diode. A microscope image of

  an example light emitting diode is reproduced below. At the bottom-left and top-right of the diode

  are a pair of bonding pads.




         50.         As shown in the image above, the light emitting diode includes a plurality of

  light emitting cells arranged in a matrix form. The matrix form comprises at least two arrays, each

  of which comprises at least two arrays. For example, a row of light emitting cells can be considered

  a one dimensional array, and multiple such rows can be considered an array of arrays.

         51.         The scanning electron microscope image below, which was created after

  processing with a focused ion beam, shows portions of a pair of adjacent light emitting cells

  arranged on a patterned substrate.




                                                  14
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 15 of 26 PageID #: 271




         52.          In the scanning electron microscope image of the top surface of the diode, the

  light colored lines indicate the wiring that provides the electrical connections between bonding

  pads and the light emitting cells. As the image shows, metal wire conductors connect each light

  emitting cell to either one or two adjacent light emitting cells. Some of the wires connect the n-

  electrode of a light emitting cell to the n-electrode of an adjacent light emitting cell and some

  connect the p-electrode of a light emitting cell to the n-electrode of an adjacent light emitting cell.

         53.          Satco’s infringement has caused and is continuing to cause damage and

  irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

  unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

  inadequate.

         54.          Plaintiffs are entitled to injunctive relief and damages in accordance with 35

  U.S.C. §§ 271, 281, 283, and 284.

                                               COUNT V
                             INFRINGEMENT OF THE ’476 PATENT
                                        EXAMPLE CLAIMS 1

         55.          Satco has infringed and continues to infringe one or more claims of the ’575

  Patent, including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a), at least by




                                                    15
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 16 of 26 PageID #: 272



  without authority making, using, offering to sell, and/or selling the S9152 LED lamp within the

  United States or importing the S9152 LED lamp into the United States.

         56.         The S9152 LED lamp includes a nitride-based light emitting diode configured

  to be operated under alternating current (AC) power. A microscope image of an example light

  emitting diode is reproduced below.




         57.         As shown in the image above, the light emitting diode includes a plurality of

  spaced-apart light emitting cells. The scanning electron microscope image below, which was

  created after processing with a focused ion beam, shows portions of a pair of adjacent light emitting

  cells arranged on a patterned substrate.




         58.         The microscope image of the top surface shows that the light emitting cells

  comprise different sizes. And by providing different sized cells, the current densities within those

  cells under AC power are also different.




                                                   16
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 17 of 26 PageID #: 273



         59.         The series connection of the light emitting cells can be understood based on the

  images of an example diode under forward and backwards direct current, which simulates the

  conditions under the forward and backward phases of alternating current. In particular, the

  arrangement of lit (yellow-red) and unlit (green-sky blue) cells, which are connected together by

  metal wires indicate series connections.




         60.         Satco’s infringement has caused and is continuing to cause damage and

  irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

  unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

  inadequate.

         61.         Plaintiffs are entitled to injunctive relief and damages in accordance with 35

  U.S.C. §§ 271, 281, 283, and 284.




                                                  17
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 18 of 26 PageID #: 274



                                             COUNT VI
                            INFRINGEMENT OF THE ’020 PATENT
                                       EXAMPLE CLAIMS 1

         62.         Satco has infringed and continues to infringe one or more claims of the ’020

  Patent, including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a), at least by

  without authority making, using, offering to sell, and/or selling the S9152 LED lamp within the

  United States or importing the S9152 LED lamp into the United States.

         63.         The S9152 LED lamp includes an alternating current (AC) light emitting diode.

  A microscope image of an example light emitting diode is reproduced below.




         64.         As shown in the image above, the light emitting diode includes a plurality of

  light emitting cells. The scanning electron microscope image below, which was created after

  processing with a focused ion beam, shows portions of a pair of adjacent light emitting cells

  arranged on a patterned substrate.




                                                  18
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 19 of 26 PageID #: 275



         65.         The microscope image of the top surface shows gold colored lines, which

  comprise wires that connect the light emitting cells to one another. The same image also shows

  the light emitting cells as spaced apart from each other. Those spacing between adjacent cells is

  larger than 10µm and less than 30µm.

         66.         The series connection of the light emitting cells can be understood based on the

  images of an example diode under forward and backwards direct current, which simulates the

  conditions under the forward and backward phases of alternating current. In particular, the

  arrangement of lit (yellow-red) and unlit (green-sky blue) cells, which are connected together by

  metal wires indicate series connections.




         67.         Satco’s infringement has caused and is continuing to cause damage and

  irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

  unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

  inadequate.




                                                  19
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 20 of 26 PageID #: 276



         68.         Plaintiffs are entitled to injunctive relief and damages in accordance with 35

  U.S.C. §§ 271, 281, 283, and 284.

                                             COUNT VII
                            INFRINGEMENT OF THE ’553 PATENT
                                       EXAMPLE CLAIMS 8

         69.         Satco has infringed and continues to infringe one or more claims of the ’553

  Patent, including but not limited to exemplary claim 8, pursuant to 35 U.S.C. § 271(a), at least by

  without authority making, using, offering to sell, and/or selling the S9152 LED lamp within the

  United States or importing the S9152 LED lamp into the United States.

         70.         The S9152 LED lamp includes a light emitting device configured to be driven

  by an alternating current (AC) power supply. A microscope image of an example light emitting

  device is reproduced below.




         71.         As shown in the image above, the light emitting device includes a plurality of

  light emitting elements spaced apart from each other. The light emitting elements are Gallium

  Nitride based. The scanning electron microscope image below, which was created after processing

  with a focused ion beam, shows portions of a pair of adjacent light emitting elements formed

  together on a patterned insulating substrate.




                                                  20
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 21 of 26 PageID #: 277




         72.        The electrode connections of the light emitting cells can be understood based

  on the images of an example device under forward and backwards direct current, which simulates

  the conditions under the forward and backward phases of alternating current. In particular, the

  image shows lit (yellow-red) and unlit (green-sky blue) cells connected together by metal wires

  and electrodes. The metal electrodes and wires appear instead as gold lines in the microscope

  images above.




         73.        As the images above show, a number of the light emitting elements are provided

  as pairs with commonly connected anodes or cathodes. For the paired light emitting elements


                                                21
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 22 of 26 PageID #: 278



  having commonly connected anodes or cathodes, one of those light emitting elements will emit

  light only during a first cycle of the AC power supply and its pair will emit light only during the

  other cycle of the AC power supply.

         74.         Satco’s infringement has caused and is continuing to cause damage and

  irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

  unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

  inadequate.

         75.         Plaintiffs are entitled to injunctive relief and damages in accordance with 35

  U.S.C. §§ 271, 281, 283, and 284.

                                            COUNT VIII
                            INFRINGEMENT OF THE ’626 PATENT
                                       EXAMPLE CLAIMS 9

         76.         On information and belief, Satco has infringed and continues to infringe at least

  exemplary claim 9 of the ’626 Patent pursuant to 35 U.S.C. § 271(g) at least by without authority

  importing into the United States or offering to sell, selling, and/or using within the United States

  the S9152 LED lamp, which on information and belief are made by a process that infringes that

  claim and are not materially changed by subsequent processes and do not become a trivial and

  nonessential component of another product.

         77.         The S9152 LED lamp includes a light emitting device. A microscope image of

  an example light emitting device is reproduced below.




                                                  22
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 23 of 26 PageID #: 279




         78.         As shown in the scanning electron microscope images below, which were

  created after milling a hole in the light emitting device near the n-pad, a mesa having a sloped edge

  exists at the surface of the light emitting device. The mesa comprises a layer of p-type material

  toward the top, an active layer under the p-type layer, and a layer of -type material under the active

  layer. The patterned sapphire substrate can be seen at the bottom of the image below right.




         79.         In view of the angular slope of the mesa edge, and upon information and belief

  regarding the process used to manufacture the light emitting device, the mesa edge shape was

  created by forming an etching pattern on the surface, hard-baking the photoresist to create an

  inclined edge, and etching the photoresist and portions of the surface.

         80.         Satco’s infringement has caused and is continuing to cause damage and

  irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

  unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

  inadequate.



                                                   23
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 24 of 26 PageID #: 280



         81.         Plaintiffs are entitled to injunctive relief and damages in accordance with 35

  U.S.C. §§ 271, 281, 283, and 284.

                                              COUNT IX
                            INFRINGEMENT OF THE ’868 PATENT
                                       EXAMPLE CLAIMS 1

         82.         Satco has infringed and continues to infringe one or more claims of the ’868

  Patent, including but not limited to exemplary claim 1, pursuant to 35 U.S.C. § 271(a), at least by

  without authority making, using, offering to sell, and/or selling the S9152 LED lamp within the

  United States or importing the S9542 LED lamp into the United States.

         83.         The S9542 LED lamp includes a semiconductor light emitting element. A

  microscope image of an example light emitting element is reproduced below.




         84.         Three transmission electron microscope images of the light emitting element

  are reproduced below. The image below left shows the full epi-structure above a patterned sapphire

  substrate. The center image indicates a plurality of layers including from bottom to top an n-type

  semiconductor layer, a light emitting unit, and a p-type semiconductor layer. The image below

  right focusses in on the p-type semiconductor layer. As the image shows, a number of layers as

  described above located below the p-type semiconductor layer, with the relative brightness of each

  layer correlating with the dopant concentration. From bottom to top, the layers include a first layer,

  a second layer, and a third layer, each of which has different levels of the Magnesium doping, the



                                                   24
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 25 of 26 PageID #: 281



  first layer with relatively low Magnesium doping, the second layer with relatively high Magnesium

  doping, and the third layer with relatively intermediate Magnesium doping




         85.         Satco’s infringement has caused and is continuing to cause damage and

  irreparable injury to Plaintiffs. Plaintiffs will continue to suffer damage and irreparable injury

  unless and until that infringement is enjoined by this Court, as a remedy at law alone would be

  inadequate.

         86.         Plaintiffs are entitled to injunctive relief and damages in accordance with 35

  U.S.C. §§ 271, 281, 283, and 284.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment in their favor

  and against Satco as follows:

         A.          A declaration that Satco has infringed the ’489 Patent, ’098 Patent, ’031 Patent,

  ’575 Patent, ’476 Patent, ’020 Patent, ’533 Patent, ’626 Patent, and ’868 Patent under 35 U.S.C. §

  271, and a final judgment incorporating the same;

         B.          A permanent injunction, enjoining Satco and its officers, agents, servants,

  employees, representatives, successors, and assigns, and all others acting in concert or

  participation with them from continued infringement under 35 U.S.C. § 271 of the ’489 Patent,




                                                  25
Case 1:19-cv-06719-MKB-ST Document 9-1 Filed 12/05/19 Page 26 of 26 PageID #: 282



  ’098 Patent, ’031 Patent, ’575 Patent, ’476 Patent, ’020 Patent, ’533 Patent, ’626 Patent, and ’868

  Patent;

            C.       An award of damages adequate to compensate Plaintiffs for Satco’s

  infringement the ’489 Patent, ’098 Patent, ’031 Patent, ’575 Patent, ’476 Patent, ’020 Patent, ’533

  Patent, ’626 Patent, and ’868 Patent, together with prejudgment and post-judgment interest and

  costs pursuant to 35 U.S.C. § 284;

            D.       An accounting of all infringing sales and other infringing acts by Satco, and an

  order compelling an accounting for infringing acts not presented at trial and an award by the Court

  of additional damages for such acts; and

            E.       Any other relief to which Plaintiffs are entitled or that the Court seems just and

  proper.




  DATED: November 27, 2019                          Respectfully submitted,


                                                    By: /s/ Michael B. Eisenberg

                                                        Michael B. Eisenberg
                                                        Email: Michael.Eisenberg@hklaw.com
                                                        Holland & Knight LLP
                                                        31 West 52nd Street
                                                        New York, New York 10019
                                                        Telephone: 212.513.3529
                                                        Facsimile: 212.385.9010




                                                        Attorney for Plaintiffs SEOUL
                                                        SEMICONDUCTOR CO., LTD. and
                                                        SEOUL VIOSYS CO., LTD.




                                                  26
